Citation Nr: 1827647	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  09-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial claim for sinusitis, rated as 10 percent disabling prior to February 20, 2016 and 50 percent disabling thereafter.

2.  Entitlement to a rating in excess of 30 percent for migraines.

3.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the lumbar spine.

4.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.

5.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee.

6.  Entitlement to a rating in excess of 50 percent for major depressive disorder.

7.  Entitlement to a rating in excess of 10 percent for hallux valgus of the right foot.

8.  Entitlement to a rating in excess of 10 percent for hallux valgus of the left foot.

9.  Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome (IBS). 

10.  Entitlement to service connection for a gynecological disability, claimed as female problems and miscarriage.

11.  Entitlement to service connection for hearing loss.

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to service connection for diabetes mellitus. 

14.  Entitlement to service connection for a disability manifested by pain in the hands.

15.  Entitlement to an effective date earlier than February 20, 2016 for the award of an increased 50 percent rating for sinusitis.  

16.  Entitlement to an effective date earlier than February 20, 2016 for basic eligibility to Dependents' Educational Assistance (DEA/Chapter 35).

17.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) prior to February 20, 2016.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law






WITNESSES AT HEARING ON APPEAL

Appellant and her mother.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to January 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006, November 2009, September 2011, October 2013, May 2015, and March 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal was previously before the Board in March 2012 when it was remanded to allow the Veteran the opportunity to testify before the Board.  The requested hearing was provided in May 2012 and the case returned to the Board in August 2013 when it was again remanded for additional development.  It has now returned to the Board for further appellate action.

The issues of entitlement to service connection for a gynecological disability and a disability manifested by pain in the hands, as well as an earlier effective date for eligibility to DEA benefits and entitlement to TDIU prior to February 20, 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's sinusitis most nearly approximates near constant sinusitis throughout the claims period.  

2.  The Veteran's migraines most nearly approximate characteristic prostrating attacks occurring four to five times a month without very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

3.  The Veteran's degenerative arthritis of the lumbar spine manifests pain, myofascial tenderness, and limitation of motion; pain on flexion began at 45 degrees, without an abnormal gait, abnormal spinal contour, ankylosis, or incapacitating episodes requiring bed rest prescribed by a physician having a total duration of at least four weeks but less than six weeks.  

4.  The Veteran's degenerative arthritis of the lumbar spine does not manifest neurological impairment.

5.  The Veteran's patellofemoral pain syndrome of the right knee most nearly approximates flexion limited to 115 degrees or better and full extension without dislocation, frequent episodes of locking, involvement of the semilunar cartilage, or ankylosis.  

6.  The Veteran's patellofemoral pain syndrome of the right knee most nearly approximates slight instability.

7.  The Veteran's patellofemoral pain syndrome of the left knee most nearly approximates flexion limited to 115 degrees or better and full extension without dislocation, frequent episodes of locking, involvement of the semilunar cartilage, or ankylosis.  

8.  The Veteran's patellofemoral pain syndrome of the left knee most nearly approximates slight instability.
9.  The Veteran's major depressive disorder most nearly approximates occupational and social impairment with reduced reliability and productivity without deficiencies in most areas.

10.  The Veteran's hallux valgus of the bilateral feet manifests hallux and bunions with mild to moderate symptoms of pain on prolonged standing and walking.

11.  The Veteran's IBS manifests severe symptoms with diarrhea and more or less constant abdominal stress without malnutrition and health only fair during remissions.

12.  The Veteran does not have a bilateral hearing loss disability.

13.  The Veteran does not have tinnitus.

14.  Diabetes mellitus was not manifested within one year from the Veteran's discharge from service and is not the result of a disease or injury in service.

15.  The claim for an effective date earlier than February 20, 2016 for the award of an increased 50 percent rating for sinusitis is moot as there is no remaining question of law or fact for the Board to review.  


CONCLUSIONS OF LAW

1.  The criteria for an initial maximum rating of 50 percent for sinusitis since January 11, 2006 are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.97, Diagnostic Codes 6510-6524 (2017).

2.  The criteria for a rating in excess of 30 percent for migraines are not met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100.

3.  The criteria for a rating of 20 percent, but not higher, for degenerative arthritis of the lumbar spine are met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243.

4.  The criteria for a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee are not met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5258-5263.

5.  The criteria for a separate 10 percent rating, but not higher, for slight instability of the right knee throughout the claims period are met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257.

6.  The criteria for a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee are not met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5258-5263.

7.  The criteria for a separate 10 percent rating, but not higher, for slight instability of the right left throughout the claims period are met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257.

8.  The criteria for a rating in excess of 50 percent for major depressive disorder are not met.  38 U.S.C. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9434.

9.  The criteria for a rating in excess of 10 percent for hallux valgus of the right foot are not met.  38 U.S.C. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5280.

10.  The criteria for a rating in excess of 10 percent for hallux valgus of the left foot are not met.  38 U.S.C. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5280.

11.  The criteria for an initial rating in excess of 30 percent for IBS are not met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Codes 7319, 7323.

12.  Bilateral hearing loss was not incurred in or aggravated by active duty service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.385.
13.  Tinnitus was not incurred in or aggravated by active duty service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

14.  Diabetes mellitus was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

15.  The claim for an effective date earlier than February 20, 2016 for the award of an increased 50 percent rating for sinusitis is moot.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Sinusitis

Service connection for sinusitis was awarded in the February 2006 rating decision on appeal.  An initial noncompensable (0 percent) evaluation was granted effective January 11, 2006.  An increased 10 percent evaluation was awarded in a March 2009 rating decision also effective January 11, 2006.  The current 50 percent evaluation was awarded in a March 2016 rating decision effective February 20, 2016.  The Veteran's sinusitis is therefore rated as 10 percent disabling prior to February 20, 2016 and 50 percent disabling thereafter.  The Veteran contends that a maximum 50 percent rating is warranted throughout the claims period as her sinusitis is continuous and exacerbates her service-connected migraine headaches.

The Veteran's sinusitis is rated under Diagnostic Code 6512 pertaining to chronic frontal sinusitis and the General Rating Formula for Sinusitis.  Under the rating formula, a noncompensable evaluation is assigned when sinusitis is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6512.  

After review of the record, the Board finds that an initial 50 percent evaluation is warranted for the Veteran's sinusitis throughout the claims period.  VA treatment records document treatment with antibiotics for a sinusitis flare in October 2006 and the Veteran complained of constant sinusitis upon VA contract examiner in November 2008.  Physical examination and an X-ray performed at that time confirmed the presence of sinusitis, as well as allergic rhinitis (separately service-connected).  Although physical examination of the sinuses did not reveal any evidence of the condition during an October 2010 VA examination, the February 2016 VA examiner noted the presence of near constant sinusitis since 2008 and an ongoing sinus infection since 2007.  The Board will therefore resolve any doubt in favor of the Veteran and finds that a maximum 50 percent evaluation is warranted for sinusitis throughout the claims period.  

As a final matter, the Board notes that the award of a 50 percent evaluation from January 11, 2006 (the original effective date of service connection) is the highest possible schedular rating and is assigned throughout the entire claims period.  It also renders moot the Veteran's claim for an earlier effective date for the award of an increased 50 percent rating for sinusitis as an effective date earlier than the date of service connection is not possible.  


Migraines

Service connection for migraines was granted in a March 2009 rating decision with an initial 30 percent evaluation assigned effective January 11, 2006.  The September 2011 rating decision on appeal continued the 30 percent evaluation.  The Veteran contends that an increased rating is warranted for migraines as the disability manifests severe prostrating migraine headaches that are productive of economic inadaptability.

The Veteran's migraines are currently rated under Diagnostic Code 8100 pertaining specifically to migraines.  Diagnostic Code 8100 provides for a 10 percent rating with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is assigned with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum scheduler evaluation of 50 percent is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

After review of the evidence, the Board finds that the Veteran's migraines most nearly approximate the criteria associated with a 30 percent evaluation throughout the appeal period.  The competent evidence establishes that the Veteran experiences attacks of headaches four to five times a month, and while some of these attacks are prostrating, the Board finds that they are not of similar frequency, severity, and duration as contemplated by a maximum 50 percent evaluation.  See Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013) (holding in the context of a claim for an increased rating for a psychiatric disorder that a higher rating is warranted if a veteran demonstrates symptoms associated with that percentage, or others of similar frequency, severity, and duration).  

The competent medical and lay evidence establishes that the Veteran experiences migraines approximately twice a week that are often prostrating, but do not most nearly approximate very frequent completely prostrating and prolonged attacks.  The term "prostrating" is not defined in VA regulation, nor has the Court of Appeals for Veterans Claims (Court) defined it.  Cf. Fenderson, 12 Vet. App. 119 (quoting Diagnostic Code 8100 verbatim, but not specifically addressing the matter of what is a prostrating attack).  For reference purposes, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012).  VA's Adjudication Procedures Manual (M21-1) defines prostrating under Diagnostic Code 8100 as "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities."  See M21-1, pt. III, Subpt. iv, Ch. 4, Sec. G(7)(b).  

Upon VA examination in December 2010, the Veteran reported experiencing headaches five times a month lasting approximately 48 hours that were often prostrating, but the VA examiner found there was no effect on the Veteran's occupation or activities of daily living.  Similarly, during a December 2012 neurology consultation at the VA Medical Center (VAMC), the Veteran stated she had two migraines a week that "sometimes" progressed to migraines, but were overall characterized as "daily head discomfort."  The Veteran was concerned with side effects of medication and did not utilize any specific medication regime.  VA and private treatment records do not show that the Veteran has sought specific treatment for prostrating migraines or a specific headache complaint since 2012.  

The Veteran's employment activities are also not consistent with a finding of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  VA regulations do not define the term "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  In this case, the Veteran's migraines are not of sufficient severity to prevent her from attending college, maintaining part-time employment, and more recently, working full time.  The record establishes that the Veteran last worked full time in April 2009 until her low back, knee, and headache pain prevented her from continuing with the employment.  After April 2009, the Veteran attended college and graduated in December 2012 with an associate's degree.  She began working part time in September 2013 and has worked consistently throughout the rest of the claims period as a substitute teacher since approximately October 2014.  In September 2016, the Veteran reported to her VA mental health provider that she was teaching classes full time and enjoyed the work.  

The Veteran's work history and complaints of frequent headaches clearly demonstrate that her service-connected disability has some impact on occupational functioning .  An April 2013 private vocational assessment identified problems with concentration and focus due to migraines, but the Board does not find that this impact most nearly approximates severe economic inadaptability.  She has either worked or attended school in some capacity throughout the claims period, and in September 2016 indicated that she was able to work full time.  While the Veteran's migraines have certainly impacted her wage earning by limiting her to certain types of employment, the record does not contain any evidence that it has resulted in severe economic inadaptability.  The Board therefore finds that the Veteran's migraines do not most nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than the rating assigned above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a rating in excess of 30 percent.  Therefore, the claim for an increased rating for migraines is denied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Low Back Disability

Service connection for degenerative arthritis of the lumbar spine was granted in a September 2006 rating decision.  An initial 10 percent evaluation was assigned effective January 11, 2006.  The September 2011 rating decision on appeal continued the current 10 percent evaluation.  The Veteran contends that an increased rating is warranted for her service-connected low back disability as she experiences functional impairment that limits her ability to sit and stand.

The Veteran's degenerative arthritis of the lumbar spine is rated under Diagnostic Code 5242 pertaining specifically to degenerative arthritis of the spine and the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a maximum 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar or entire spine is fixed in flexion or extension and the ankylosis results in certain enumerated impairments.  38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Note (5).

In applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

After review of the evidence, the Board finds that an initial rating of 20 percent, but not higher, is warranted for the Veteran's degenerative arthritis of the lumbar spine.  The Veteran's most limited range of motion of the thoracolumbar spine was demonstrated at a March 2012 VAMC pain consultation and an April 2012 VAMC physical therapy consultation.  At both examinations, the Veteran manifested forward flexion to 45 degrees with consideration of pain.  The combined range of motion was lowest at the April 2012 physical therapy consultation when it was measured to 120 degrees.  The physical therapist noted that range of motion of the lumbar spine was decreased by approximately 50 percent in all planes of motion.  This level of restricted motion is contemplated by an increased 20 percent disability evaluation under the general rating criteria and an increased rating is warranted.  The Board notes that the Veteran manifested a better range of motion of the low back at the June 2011 VA examination, but this examination found that she did not experience pain or weakness during testing.  The Veteran has credibly reported experiencing pain with motion of the thoracolumbar spine throughout the claims period and the Board therefore finds that an increased 20 percent rating is warranted throughout the claims period. 

A rating in excess of 20 percent is not warranted as there is no evidence of ankylosis or forward flexion that most nearly approximates 30 degrees.  As noted above, the Veteran manifests limitation of spinal motion that is properly contemplated by a 20 percent evaluation.  The Board has considered whether an increased rating is appropriate based on functional factors, but notes that the range of motion measurements from the March 2012 and April 2012 VAMC examinations include consideration of the point at which the Veteran experienced pain during testing.  The examiners did not specifically note whether there was any additional loss of motion following repetitive testing, but there was no such loss of motion upon VA examination in June 2011.  The Veteran also denied experiencing true flare-ups of low back pain at the June 2011 VA examination.  She testified at the May 2012 hearing that her low back pain restricted her ability to sit and stand for any period of time, but the Board finds that this functional impairment is contemplated by a 20 percent evaluation based on the Veteran's loss of motion and complaints of pain with movement.  Thus, the evidence does not establish impairment that is consistent with an additional decrease in range of motion such that the disability most nearly approximates the criteria associated with a 40 percent evaluation.  

Turning to whether an increased rating is warranted under the criteria pertaining to intervertebral disc syndrome, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

The record does not indicate, and the Veteran does not contend, that she has experienced any incapacitating episodes as defined by VA due to service-connected back pain.  She specifically denied any periods of physician-prescribed bedrest at the June 2011 VA examination and VA treatment records are negative for such findings.  The Veteran told her VA mental health provider in June 2014 that she was "laid up for two weeks" with back pain after helping a friend move, but there is no evidence that she sought medical treatment or was prescribed bedrest.  The record does not establish that the Veteran has experienced incapacitating episodes as defined by VA for a period of at least four to six weeks during the claims period and an increased rating under the formula for rating intervertebral disc syndrome is not warranted.

The Board has also considered whether a separate rating is warranted for neurologic manifestations of the low back disability.  Neurological examination of the lumbar spine and lower extremities was normal at the June 2011 VA examination and April 2012 VAMC physical therapy consultation.  The Veteran has also never complained of symptoms of neurological impairment in the context of her low back pain.  The June 2011 VA examiner found that there was no indication of radiculopathy or sensory deprivation of the bilateral legs.  The Board notes that the Veteran is service-connected for peripheral neuropathy of the lower extremities, but these disabilities were service-connected as directly due to military service and not as due to the Veteran's low back condition.  The peripheral neuropathy of the lower extremities is rated as 10 percent disabling for each leg and these ratings are not currently on appeal.  The Board therefore finds that separate ratings for neurological impairment associated with the service-connected degenerative arthritis of the lumbar spine are not warranted.  In sum, the Veteran's impairment of the thoracolumbar spine is appropriately rated as 20 percent disabling throughout the claims period and to this extent, the claim is granted.  


Bilateral Knees

Service connection for patellofemoral pain syndrome of the right and left knees was granted in a March 2009 rating decision.  An initial noncompensable evaluation was assigned to each knee effective January 11, 2006.  The September 2011 rating decision on appeal awarded increased 10 percent ratings for each knee effective September 24, 2010.  The Veteran contends that ratings in excess of 10 percent are warranted for her knee disabilities as pain and functional impairment associated with the disabilities limit her ability to work.

The Veteran's knee disabilities are currently rated as 10 percent disabling by analogy under Diagnostic Code 5024 for tenosynovitis.  This diagnostic code provides for rating the disability by range of motion of the affected parts as degenerative arthritis.  Diagnostic Code 5003 for rating degenerative arthritis provides for a rating of 10 percent for each major joint or group of minor joints affected by noncompensable limitation of motion.  An increased rating of 20 percent is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Veteran's service-connected disabilities are clearly limited to one joint each: the knee.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Codes 5024 and 5003 as the conditions do not involve more than one major joint.  

The criteria for evaluating arthritis provides for a 10 percent evaluation with noncompensable limitation of motion.  An increased rating is therefore possible if the evidence establishes restricted motion of the knees that is compensable under Diagnostic Codes 5260 and 5261.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of a leg warrants a 10 percent evaluation if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg warrants a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Throughout the claims period, the Veteran has manifested noncompensable limitation of motion of the knees that most nearly approximates full extension (0 degrees) and flexion to 115 degrees or better.  Range of motion was most restricted at a September 2015 VA examination when flexion was limited to 115 degrees bilaterally and extension was full to 0 degrees.  The Veteran's range of motion was also measured upon VA examination in June 2011, but was improved in comparison to the September 2015 examination with full flexion to 140 degrees and full extension to 0 degrees.  

With consideration of the DeLuca factors, it is clear that the Veteran's knees have manifested flexion that is limited, at most, to 115 degrees with full extension.  The September 2015 VA examiner noted the Veteran's reports of knee flares with symptoms including swelling, pain, and stiffness.  The examiner also found that the Veteran experienced pain, weakness, fatigability, and incoordination that limited the knees' functional ability, but these factors were considered by the examiner when reporting the knees' range of motion.  There was also no additional loss of motion of either knee following repetitive testing at the June 2011 and September 2015 VA examinations.  The September 2015 VA examiner noted that the Veteran experienced limitations to physical activity such as standing, walking, lifting, and bending.  The knee disabilities have therefore clearly resulted in functional impairment, but the objective medical evidence establishes that this impairment has not resulted in limitation of motion greater than 115 degrees of flexion or less than full extension.  The Board therefore finds that the Veteran's knees manifest flexion that is at most limited to 115 degrees with full extension, even with consideration of all relevant factors.  Flexion limited to 115 degrees and full extension is noncompensable under Diagnostic Codes 5260 and 5261 and the current 10 percent evaluation assigned for painful noncompensable motion under Diagnostic Codes 5024 and 5003 is appropriate.  38 C.F.R. § 4.71a.

Although increased ratings are not warranted based on limitation of motion of the knees, the Board finds that separate 10 percent evaluations are appropriate under Diagnostic Code 5257 for slight instability of the patellas throughout the claims period.  See VAOPGCPREC 23-97 (a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257).  Recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The June 2011 VA examiner found that the Veteran's patellas were not stable bilaterally.  However, stability testing of the knee (including lateral and medial stress, drawer tests, and McMurray tests) were otherwise normal without evidence of instability, laxity, or subluxation.  The Veteran's knees were also stable upon examination in September 2015, though slight recurrent subluxation was noted in the left knee.  Separate ratings for instability of the patellas is therefore warranted throughout the claims period, but the Board cannot conclude that the instability/subluxation is more than slight based on the objective evidence that the knees are stable during testing and manifest no more than slight subluxation on the left side.  Accordingly, separate 10 percent evaluations, but not higher, are warranted for the right and left knees under Diagnostic Code 5257 for slight instability.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  There is no evidence of dislocated semilunar cartilage with frequent episodes of "locking," with pain into the joints.  The September 2015 VA examiner noted a history of recurrent effusion, but there is no medical or lay evidence of involvement of the semilunar cartilage or additional functional impairment associated with the effusion.  The Board notes that the Veteran has never presented with effusion in either knee joints during VA examinations or while receiving VA or private medical treatment.  Therefore, a 
separate 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258 is not appropriate.  The Veteran has also not demonstrated knee ankylosis or impairment of the tibia and fibula and Diagnostic Codes 5256 and 5262 are not for application.  
In sum, the Veteran's service-connected knee conditions each warrant two separate 10 percent evaluations.  The first 10 percent rating is assigned for painful noncompensable limitation of motion under Diagnostic Code 5024, and the second 10 percent rating is assigned for slight instability under Diagnostic Code 5257.  The Board notes that the assignment of separate ratings does not violate the rule against pyramiding in this case as each diagnostic code contemplates distinct and separate symptomatology.   See 38 C.F.R. § 4.14; see also VAOPGCPREC 23-97 and VAOPGCPREC 09-98.  


Major Depressive Disorder

Service connection for major depressive disorder was granted in an October 2008 rating decision with an initial 30 percent evaluation assigned effective January 11, 2006.  The current 50 percent evaluation was awarded in an August 2016 rating decision effective February 8, 2012.  The Veteran contends that an increased rating is warranted as the symptoms of her service-connected major depressive disorder negatively impact her ability to maintain regular employment.

The Veteran's service-connected psychiatric disorder is currently evaluated as 50 percent disabling under Diagnostic Code 9434 for major depressive disorder, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

With respect to the schedular criteria, the Veteran manifests symptoms that are specifically contemplated by the currently assigned 50 percent rating.  VA treatment records dated throughout the claims period demonstrate the presence of psychiatric symptoms including disturbances of motivation and mood, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran has also consistently reported other symptoms contemplated by a 50 percent rating, such as chronic sleep impairment, anxiety, irritability, and a depressed mood.  She has not demonstrated symptoms that are more than moderate in severity; the Veteran's depression was specifically characterized as moderate by a July 2015 VA examiner and she reported that she was "doing well" at her most recent VAMC mental health evaluation.  The Board also observes that treatment records from the VAMC establish that the Veteran's symptoms respond well to medication and the July 2015 VA examination concluded that the Veteran's depression was "significantly helped" with the use of psychotropic medication.  The Board therefore finds that the Veteran's major depressive disorder symptoms are of similar severity, frequency, and duration as those contemplated by an increased 50 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Veteran's major depressive disorder has also resulted in occupational and social impairment that most nearly approximates the current 50 percent evaluation.  During the relevant claims period, the Veteran pursued a college education and graduated in December 2012 with an associate's degree.  She began working part time with a loan company in September 2013 and in September 2014 began substitute teaching.  In July 2015, the Veteran told her VA mental health provider that she felt more energetic and capable since working as a substitute teacher and the job was a good fit as it was flexible and she was not required to work if her depression or headache symptoms prevented it.  In September 2016, the Veteran stated that she was now teaching full time and enjoyed the work.  This history indicates that the Veteran has experienced some occupational impairment, but is capable of completing a degree and maintaining part time employment that she finds fulfilling despite her mental health symptoms.  The July 2015 VA examiner found that the Veteran's energy and motivation are variable and may prevent her from working a full time schedule, but she had effectively been working a flexible, part time schedule.  The Veteran therefore manifests some occupational impairment, but this impairment most nearly approximates reduced reliability and productivity and the current 50 percent evaluation.

Similarly, while the Veteran's major depression has impacted her social functioning, the condition does not result in impairment that most nearly approximates a rating in excess of 50 percent.  VA treatment records document findings of isolative behavior and a lack of interest in recreational activities.  However, the Veteran has consistently reported that she has several friends and travels regularly to visit those who live out of town.  She has remained close to her family throughout the claims period and lives with her mother.  She was also involved in several romantic relationships during the claims period and was married in November 2015.  She reported in September 2016 that she and her husband were living separately due to his out of state employment, but that they were saving money to purchase a house and he had improved her overall mood.  The Veteran's positive relationships with friends and family does not support a conclusion that she experiences social impairment in excess of that contemplated by the current 50 percent evaluation.  

The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  The Board acknowledges that the Veteran's major depressive disorder has clearly resulted in impairment to her mood, work, and family relations; however, there are no findings of deficiencies to school, judgment, or thinking.  Her disability clearly does not manifest dysfunction in the specified areas that is of similar severity as those contemplated by an increased 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013).  The Veteran also does not manifest any of the specific symptoms associated with a 70 percent rating, such as suicidal ideation, obsessional rituals, speech impairment, or near-continuous panic or depression.

In sum, the Board finds that the Veteran's major depression is productive of symptoms and impairment that most nearly approximate the criteria associated with the current 50 percent evaluation.  Her condition has resulted in symptoms and occupational and social impairment that are of moderate severity and she is clearly capable of establishing and maintaining effective relationships based on her close connection to family and her recent marriage.  She does not manifest impairment with deficiencies in most areas, and therefore, with consideration of all the medical and lay evidence, the Board finds that the Veteran's major depression most nearly approximates the current 50 percent evaluation and an increased schedular rating is not warranted at any time during the claims period.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Bilateral Hallux Valgus

Service connection for hallux valgus of the right and left feet was granted in a September 2006 rating decision with initial noncompensable evaluations assigned effective January 11, 2006.  In August 2013, the Board granted increased 10 percent ratings for each foot disability.  The Board's decision was implemented by the RO in a December 2013 rating decision and the 10 percent ratings were assigned effective dates back to the original grant of service connection-January 11, 2006.  The May 2015 rating decision on appeal continued the 10 percent ratings for hallux valgus of each foot.  The Veteran contends that increased ratings are warranted as her bilateral hallux valgus manifests pain with standing and walking and impacts her ability to work.

The Veteran's right and left hallux valgus are currently rated as 10 percent disabling under Diagnostic Code 5280, pertaining specifically to hallux valgus.  A 10 percent rating is assigned for hallux valgus with surgical resection of metatarsal head or severe impairment as to be equivalent to the amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

The currently assigned 10 percent rating represents the maximum possible evaluation under Diagnostic Code 5280 for hallux valgus.  The Board has considered whether a higher rating is warranted under any other diagnostic code pertaining to the feet; however, there is no lay or medical evidence showing that the Veteran's service-connected hallux valgus is manifested by, or more nearly approximates, weak foot, claw foot, metatarsalgia, hammertoes, or malunion or nonunion of the tarsal or metatarsal bones.  A March 2015 VA examiner found that the Veteran had bilateral hallux and bunions manifesting pain with prolonged walking and standing.  The symptoms were mild to moderate in severity and did not manifest any functional loss.  No other foot conditions were identified and the Veteran has not provided any specific statements in support of her claim.  The Board therefore finds that Diagnostic Codes 5277, 5278, 5279, 5281, 5282, and 5283 are inapplicable.  

The Board also finds that rating the Veteran's hallux valgus under Diagnostic Code 5284, for other foot injuries, is not appropriate.  The Veteran's disability is specifically diagnosed as hallux valgus, which is a listed foot condition and not a disability that is rated by analogy.  In Yancy v. McDonald, 27 Vet. App. 484, 491 (2016), the Court held that the "plain meaning of the word 'injury' limits the application of [Diagnostic Code] 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions."  The Veteran's hallux valgus is not etiologically related to an injury and Diagnostic Code 5284 is not for application.  

Thus, the 10 percent ratings assigned the Veteran's hallux valgus of the right and left feet are the maximum schedular ratings possible.  The claims for entitlement to ratings in excess of 10 percent are denied.


IBS

Service connection for IBS was awarded in the March 2016 rating decision on appeal.  An initial 30 percent evaluation was assigned effective January 11, 2006.  The Veteran contends that an increase initial rating is warranted as her IBS is productive of abdominal pain and diarrhea that renders her unable to work.

The Veteran's IBS is currently rated as 30 percent disabling under Diagnostic Code 7319 pertaining to irritable colon syndrome.  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensably (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114. 

The Veteran is currently in receipt of the highest possible rating under Diagnostic Code 7319.  The Board has considered whether a higher rating is warranted under any other criteria for rating disabilities of the digestive system.  Diagnostic Code 7323, pertaining to ulcerative colitis, provides for an increased 60 percent evaluation for a disability that is severe with numerous attacks a year and malnutrition, with health only fair during remissions.  38 C.F.R. § 4.114, Diagnostic Code 7323.  The Veteran's disability has never been characterized as severe by an examining physician and a June 2005 upper GI performed in conjunction with a VA examination was normal.  There is also no medical evidence indicating that the Veteran experiences malnutrition or a decrease in her overall health due to IBS.  The current 30 percent evaluation granted for severe IBS under Diagnostic Code 7913 contemplates the Veteran's reports of diarrhea and constant abdominal stress that are not fully controlled with medication.  An increased rating under Diagnostic Code 7323 is clearly associated with a higher severity of disability resulting in malnutrition and a reduction in health due solely to the gastrointestinal condition.  There is no competent evidence of these manifestations.  The February 2016 VA examiner also found that the Veteran did not experience exacerbations of symptoms or attacks of an intestinal condition.  A level of severity contemplated by an increased rating is not demonstrated in this case and a rating in excess of 30 percent is not warranted under Diagnostic Code 7323.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher rating.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Hearing Loss and Tinnitus

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as they were incurred due to noise exposure during active duty service.  After review of the complete record, the Board finds that the evidence weighs against a finding that there is a current hearing loss disability and tinnitus.

Hearing loss is considered a ratable disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

It is not required that a Veteran have sufficient hearing loss during service, or even within a year of discharge, to satisfy the threshold minimum requirements of § 3.385 to be considered a ratable disability.  The record must establish, however, a current hearing loss disability (that is, at least at some point since the filing of their claim) to satisfy the requirements of this VA regulation and, in turn, have a disability that is ratable, so long as there additionally is evidence linking this current hearing loss to his service as opposed to other ("intercurrent") causes.  See Hensley.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Service and post-service records do not establish a hearing loss disability for VA purposes or the presence of tinnitus.  Service records document the Veteran's routine exposure to noise, but audiograms performed throughout active military service show normal hearing.  The Veteran's hearing was normal at a Medical Board examination in October 2005 just prior to separation, and she denied any history of hearing loss on the accompanying report of medical history.  Post-service treatment records from VA and private facilities are negative for any complaints or treatment of hearing loss or tinnitus, and the Veteran's hearing was normal at a March 2015 VA audiological examination.  

The Veteran contends that she incurred a hearing loss disability and tinnitus due to noise exposure during active military service.  Lay statements can establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection" in certain circumstances.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, determining whether a Veteran meets the threshold minimum requirements of 38 C.F.R. § 3.385 is based on the results of objective testing (namely, an audiogram and Maryland CNC speech discrimination), and is not the type of "simple condition" situation where lay evidence will suffice.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This determination of whether lay, versus medical, evidence is required is fact specific, so on a case-by-case basis and entirely dependent on the type of condition being claimed.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Under VA regulations, a hearing loss disability must be established with objective audiogram testing indicating hearing loss at certain quantitative levels.  The Board therefore finds that the Veteran is not competent to diagnose herself with a ratable hearing loss disability for VA compensation purposes and a chronic disability is not established. 

The Veteran is competent to report the symptoms of tinnitus, i.e. ringing in the ears.  However, once evidence is determined to be competent, the Board must also determine whether such evidence is also credible.  See Layno at 469.  In this case, the Board finds that the Veteran's recent reports of tinnitus are not credible.  First, she has only reported experiencing ringing in the ears in the context of pursuing her claim for VA compensation.  The Veteran's statements to VA include reports of tinnitus and she also complained of the condition upon VA examination in March 2015.  Although she generally reported tinnitus at the examination, the Veteran was unable to provide the circumstances of the onset of the condition and could not recall when tinnitus started.  The Veteran's failure to provide any details regarding her tinnitus lessens the credibility of the reports.  Additionally, the Veteran has consistently denied experiencing tinnitus or any change in her hearing while receiving VA treatment throughout the claims period.  The Board finds that the Veteran's history and statements provided for contemporaneous medical care are more credible than those provided in pursuit of a claim for disability compensation.  The Board therefore concludes that the Veteran's reports of tinnitus are not credible and a chronic disability is not established.

In sum, the Board finds that the Veteran does not have a hearing loss disability or tinnitus.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.


Diabetes Mellitus

The Veteran contends that service connection is warranted for diabetes mellitus as it was incurred due to active service.  The record establishes the first element of service connection, a chronic disability, as diabetes mellitus was diagnosed in July 2013 by the Veteran's VAMC primary care provider based on elevated blood glucose test results.  

Although post-service treatment records establish the presence of diabetes, the record does not demonstrate an in-service injury.  Service records do not document any instances of elevated blood sugar levels and laboratory testing at the October 2005 Medical Board examination was negative for sugar.  The Veteran has also not identified any in-service causes for her diabetes; the only specific contention she has made with respect to this claim dates from a July 2014 substantive appeal when she linked her diabetes to weight gain.  As there is no medical or lay evidence of diabetes mellitus during service, to include elevated blood sugar levels, the Board cannot conclude that an in-service injury is demonstrated. 

There is also no competent evidence of a link between the current diabetes and any incident of active duty.  As noted above, service records are negative for any complaints or treatment pertaining to diabetes and a chronic disability was not identified during service.  There is no post-service evidence of the condition until February 2012, six years after service, when laboratory testing at the VAMC first indicated elevated glucose levels.  The Veteran was formally diagnosed with diabetes based on follow-up laboratory testing in July 2013.  Service connection is possible for diabetes mellitus on a presumptive basis as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309, but the condition must manifest to a compensable degree within one year of separation.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's diabetes was present in service or the year immediately after.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, service connection on a presumptive basis is not warranted for diabetes and the post-service record weighs against service connection on a direct basis.

The Board also notes that no competent medical provider has provided an opinion in favor of service connection for the Veteran's diabetes mellitus.  She has not provided any medical evidence in support of the claim, and none of her treating physicians has identified any link between active duty service and the Veteran's diabetes.  

The Board has also considered the Veteran's statements.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diabetes mellitus is a chronic disability, but the Veteran has not reported experiencing continuous symptoms of diabetes since service.  Additionally, while lay persons are competent to provide opinions on some medical issues, the Board finds that the specific issue in this case (whether the claimed disability is etiologically related to service) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).  Therefore, the Veteran's lay opinion as to the cause of her diabetes simply cannot be accepted as competent evidence.  Id.  

In sum, the competent evidence of record establishes that the Veteran's diabetes mellitus had its onset years after active duty service.  The weight of the evidence is also clearly against an in-service injury or nexus between diabetes and any incident of active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection for diabetes mellitus.


ORDER

Entitlement to an initial maximum 50 percent rating for sinusitis from January 11, 2006 is granted.

Entitlement to a rating in excess of 30 percent for migraines is denied.

Entitlement to a rating of 20 percent, but not higher, for degenerative arthritis of the lumbar spine is granted.

Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee is denied.

Entitlement to a separate 10 percent rating, but not higher, for instability of the right knee throughout the claims period is granted.

Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee is denied.

Entitlement to a separate 10 percent rating, but not higher, for instability of the left knee throughout the claims period is granted.

Entitlement to a rating in excess of 50 percent for major depressive disorder is denied.

Entitlement to a rating in excess of 10 percent for hallux valgus of the right foot is denied.

Entitlement to a rating in excess of 10 percent for hallux valgus of the left foot is denied.

Entitlement to an initial rating in excess of 30 percent for IBS is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to an effective date earlier than February 20, 2016 for the award of an increased 50 percent rating for sinusitis is dismissed as moot.  


REMAND

The Board finds that additional development is necessary with respect to the claims for entitlement to service connection for a gynecological disability and a disability manifested by pain in the hands.  Specifically, the claims file should be provided to a VA examiner to determine the nature and etiology of the Veteran's claimed disabilities.  The Board notes that the Veteran was provided a VA gynecological examination in February 2016, but the provided medical opinion only addressed the Veteran's in-service miscarriage and did not comment on her diagnosed ovarian cyst and menometrorrhagia (apparently resolved with the implantation of an intrauterine device (IUD)).

The claims for an earlier effective date for eligibility for DEA benefits and TDIU prior to February 20, 2016 are also remanded as they are inextricably intertwined with the service connection claims above.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a VA examiner with the appropriate expertise to render a medical opinion regarding the nature and etiology of the Veteran's claimed gynecological disability and a disability manifested by pain in the hands.  After reviewing the claims file, including service treatment records, the examiner should determine:

a)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's ovarian cyst and menometrorrhagia are etiologically related to active duty service.

Service treatment records show that the Veteran reported having irregular menstrual cycles in November 2004.  In March 2005, during an annual gynecological examination, she was diagnosed with excessive bleeding during her period (menorrhagia).  She was referred to the gynecological clinic in May 2005 for female infertility.  However, in August 2005, she presented with a positive pregnancy test and was concerned about an ectopic pregnancy since she had a history of this condition in 1997.  An August 17, 2005 ultrasound confirmed a large cystic mass in the right adnexa and a possible ectopic pregnancy.  Subsequently, the Veteran experienced a miscarriage.  An ovarian cyst was also noted during an October 2005 ultrasound.  Upon examination in September 2005, three months prior to separation, the Veteran reported a history of a gynecological disorder and a change in menstrual pattern in September 2005.  A Medical Board examination in October 2005 was normal.  

The post-service evidence includes a diagnosis of a left ovarian cyst during a pelvic MRI in October 2008, complaints of abnormal periods and a hormonal imbalance in January 2011 at the VAMC, a diagnosis of menometrorrhagia in August 2011, and the implantation of an IUD in August 2014.  A February 2016 VA examiner noted the history of a miscarriage in 2005 at five weeks of gestation with no residuals, but did not comment on the in-service findings of an ovarian cyst and menometrorrhagia.

b)  Whether the Veteran has a disability manifested by pain in the hands, and if so;

c)  Whether a disability manifested by pain in the hands is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to active duty service.

Service records are negative for complaints or treatment related to pain in the hands and the Veteran's upper extremities were normal at the October 2005 Medical Board examination.  She complained of peripheral neuropathy of the upper and lower extremities during a June 2006 contract VA examination, but neurological examination of the hands was normal.  The Veteran reiterated her complaints of pain and numbness in the hands at an August 2006 VAMC prosthetic consultation.  A November 2014 X-ray of the left hand was normal, but a left volar ganglion cyst aspiration was performed in December 2014 and a right index finger mass was identified in December 2015.  The record therefore contains lay evidence of neurological impairment of the hands and medical evidence of left and right hand cysts.

A full rationale and explanation must accompany all medical opinions.

2.  After completion of the above, readjudicate all the issues on appeal, to include the intertwined issues of an earlier effective date for eligibility to DEA benefits and entitlement to a TDIU prior to February 20, 2016.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


